         Case 1:13-cr-00823-ER Document 128 Filed 07/01/20 Page 1 of 1




                                                             June 30, 2020
VIA ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    United States v. Anibal Gonzalez, 13-CR-823 (ER), 16-CV-3481 (ER)

Dear Judge Ramos:

        I write on behalf of Anibal Gonzalez in reference to his petition pursuant to 28 U.S.C.
2255, and with the consent of the government. The government has filed its opposition to Mr.
Gonzalez’s Johnson/Davis motion and my reply is due on July 6. Mr. Gonzalez is in custody in
Puerto Rico and I will need additional time to discuss the government’s papers and our reply
with him. In consequence, I respectfully request a two-week adjournment of the deadline to file a
reply. The government consents to this request.

              I thank the Court for its time and attention to this matter.

                                                             Respectfully Submitted,
                                                                    /s/
                                                             Peggy Cross-Goldenberg
                                                             Assistant Federal Defender
                                                             212-417-8732

cc:    AUSA Negar Tekeei


Mr. Gonzalez' reply is now due July 20, 2020.

SO ORDERED.



          7/1/2020
